DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
            The amendment filed 01/06/2021 has been entered.  Claims 1-2, 5-10, 12 and 15-19 remain pending in the application.  
The previous 35 USC 112(b) rejections of Claims 1-2, 5-10, 12 and 15-19 are withdrawn in light of Applicant’s amendment to Claims 1, 5-9, 12 and 17-19.


Allowable Subject Matter
Claims 1-2, 5-10, 12, 15 and 17-19 are allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Mr. Meyer on 01/12/2021.

The application has been amended as follows: 
In the Claims:

In Claim 1, line 12, “a distance” has been deleted and --the distance-- substituted therefore. 
In Claim 1, line 13, “particular root” has been deleted and --root-- substituted therefore. 
In Claim 1, line 13, “a stronger” has been deleted and --the strongest-- substituted therefore. 

In Claim 9, line 8, “said tip location” has been deleted and --said known tip location-- substituted therefore. 
In Claim 9, line 10, “root location” has been deleted and --root location of said root and tip location combination-- substituted therefore. 
In Claim 9, line 12, “said tip location” has been deleted and --said known tip location-- substituted therefore. 

Claim 9, line 16, “said tip location” has been deleted and --said known tip location-- substituted therefore. 
Claim 9, line 18, “root and tip” has been deleted and --root location of said root and tip location combination and said known tip location-- substituted therefore. 

Claim 10, line 3, “claim 2.” has been deleted and --claim 2, wherein the step of controlling the wind turbine comprises performance of an action selected from the group consisting of adjustment of a blade pitch angle, adjustment of a turbine yaw angle, adjustment of a generator rating, adjustment of an output level, performing an emergency stop of the wind turbine and combinations thereof.-- substituted therefore. 

Claim 16 has been canceled.

In Claim 19, line 25, “root-tip distance.” has been deleted and --root-tip distance between said first root location and said first tip location.-- substituted therefore. 


The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record does not disclose or make obvious 

calculating the blade deflection profile based on a distance measured between a root and tip location combination and said known modal profile, said calculation of the blade deflection profile being further based on the distance measured between the root location and tip location combination having the strongest signal strength, signal quality, and/or (RF) line-of-sight.
With respect to Claims 2, 5-10 and 15, their pendency on Claim 1 make them allowable.

With respect to Claim 12, the prior art of record does not disclose or make obvious a blade deflection monitoring system for a wind turbine blade, comprising: at least one tip element to be arranged at a location towards a tip end of the wind turbine blade; at least one root element to be arranged at a location towards a root end of the wind turbine blade; a distance measurement system arranged to measure a distance between said at least one tip element and said at least one root element; and a 
the controller operable to calculate a blade deflection profile based on the measured distance between at least one root and tip locations and said modal profile, wherein said wind turbine blade has at least first and second tip locations, wherein the first tip location is arranged adjacent to the tip end of the wind turbine blade and the second tip location is located at a node of a second mode shape of the wind turbine blade.

With respect to Claim 17, the prior art of record does not disclose or make obvious a method of calculating a blade deflection profile of a wind turbine blade having a blade deflection monitoring system, the method comprising the steps of: providing a wind turbine blade having a known modal profile; providing at least first and second tip locations, but more specifically,
wherein the first tip location is arranged adjacent to a tip end of the wind turbine blade, and the second tip location is located at a node of a second mode shape of the wind turbine blade; measuring a distance between at least one root location towards a root end of the wind turbine blade and at least one tip location; and calculating the blade deflection profile based on the measured distance between said at least one root and tip locations and said known modal profile.
	With respect to Claim 18, its pendency on Claim 17, make it allowable.

With respect to Claim 19, the prior art of record does not disclose or make obvious a method of calculating a blade deflection profile of a wind turbine blade having 
calculating the blade deflection profile based on the measured distance between said at least one root location and said at least one tip location and said known modal profile; and calculating a position of a known tip location on the wind turbine blade when said wind turbine blade is deflected or excited, wherein said step of calculating the position of the known tip location comprises: defining a first root location towards a root end of the wind turbine blade; defining a first tip location towards a tip end of the wind turbine blade; and defining an intermediate location between said first root location and said first tip location, wherein said intermediate location is positioned at a point wherein, during excitation of the wind turbine blade, said first tip location moves along a notional circle centered at said intermediate location, wherein the distance between said first root location and said intermediate location is known (the root-intermediate distance), and wherein the distance between said intermediate location and said first tip location is known (the intermediate-tip distance); measuring the distance between said first root location and said first tip location during excitation of the wind turbine blade; and calculating the position of said first tip location during excitation of the wind turbine blade based on a trilateration calculation, using the known root-intermediate distance, the known intermediate-tip distance, and the measured root-tip distance between said first root location and said first tip location.




Response to Arguments
Applicant’s arguments, see Remarks, Page 8, lines 13-16,, filed 01/06/2021, with respect to previous rejections, have been fully considered and are persuasive.  The previous rejections of Claims 1-2, 5-10, 12, 15 and 17-19  have been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


Timothy P. Solak
/tps/
Art Unit 3746
01/13/2021

/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746